Citation Nr: 1008197	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-03 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of 
mononucleosis, to include a swollen liver, swollen spleen, 
and gall bladder surgery.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from March 2001 to November 
2001. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied the Veteran's claim for service 
connection for the residuals of mononucleosis.  During the 
pendency of this appeal, jurisdiction of these claims was 
transferred to the RO in Montgomery, Alabama.

In written correspondence in July 2006, February and April 
2007, and October 2008, the Veteran directly submitted to the 
Board additional contentions as well as service treatment 
records (STRs) and service personnel records (SPRs).  The 
agency of original jurisdiction (AOJ) has not considered this 
additional information in regards to the claim currently 
before the Board, and the Veteran has not signed a waiver of 
initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) 
(2009).  However, these records are cumulative of other 
information already of record, in that the only records 
relevant to the claim currently before the Board are STRs of 
treatment for the Veteran's mononucleosis.  However, these 
records are cumulative of the STRs already of record which 
document the Veteran's in-service mononucleosis treatment.  
Thus, these newly submitted statements and records do not 
constitute additional evidence for which a written waiver 
would be required.  Id.


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of the 
residuals of mononucleosis, to include a swollen liver and a 
swollen spleen.

2.  The Veteran has been competently diagnosed with chronic 
cholecystitis, and experienced surgery for this condition in 
July 2005.

3.  There is no competent evidence that relates the Veteran's 
chronic cholecystitis, or her subsequent surgery, to her 
period of active service.


CONCLUSION OF LAW

The residuals of mononucleosis, to include a swollen liver, 
swollen spleen, and gall bladder surgery were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letters from the AOJ to the Veteran dated in October 
2005 and February 2009.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing her about the information and evidence not of 
record that was necessary to substantiate her service 
connection claim; (2) informing her about the information and 
evidence the VA would seek to provide; and (3) informing her 
about the information and evidence that she was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the February 2009 letter from the AOJ advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of her VCAA 
notice.    

With regards to the timing of her VCAA notice, the Board sees 
the AOJ did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating her claim in March 2006, the 
preferred sequence.  But in Pelegrini II, the United States 
Court of Appeals for Veterans Claims (Court) clarified that 
in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of her claim, such that the intended purpose 
of the notice is not frustrated and she is still provided 
proper due process.  Id. 120.  In other words, she must be 
given an opportunity to participate effectively in the 
processing of her claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) has held that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, the AOJ provided additional VCAA notice in 
February 2009, but did not go back and readjudicate the claim 
by way of a subsequent SSOC.  So in essence, based on the 
above caselaw, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the Veteran 
did not submit any additional new pertinent evidence in 
response to the February 2009 VCAA notice letter.  Therefore, 
the absence of a subsequent SSOC after these notices is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  Medrano, 21 
Vet. App. at 173.  As such, the evidence does not show, nor 
has the Veteran argued, prejudicial error in the timing of 
her VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support her claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured STRs, a VA 
medical examination, and private medical evidence as 
identified by the Veteran.  The Veteran has submitted 
personal statements, STRs, SPRs, and private medical 
evidence.  The Veteran has not provided authorization for the 
VA to obtain any additional private medical records, nor has 
she indicated that such records exist.  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance her claim has been met.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for the Residuals of 
Mononucleosis

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the Veteran has claimed that she experiences 
the residuals of mononucleosis, to include a swollen liver, 
spleen, and gall bladder surgery.  See the Veteran's claim of 
August 2005, and November 2005 statement.  The Veteran has 
indicated that she still experiences "mono," along with 
related complications.  See the Veteran's November 2005 
statement and March 2006 notice of disagreement (NOD).  There 
is no evidence presented that the Veteran has the requisite 
training or experience necessary to render her competent to 
diagnose herself with any of the above conditions.  See 
Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  

The Board acknowledges the Veteran's in-service treatment 
record revealing that she was treated for mononucleosis from 
the period of July to September 2001.  The STRs also indicate 
that during this period the Veteran experienced a swollen 
liver and spleen (also noted as organomegaly).  However, at 
the end of her treatment for mononucleosis a STR from 
September 2001 indicates that at that time the Veteran's 
liver and spleen were normal.  A review of the Veteran's 
medical records reveals that there is no evidence of the 
Veteran receiving post-service treatment for any condition 
characterized as the residuals of mononucleosis, or a swollen 
liver or spleen, although her history of in-service 
mononucleosis has been noted in subsequent reports.  
Furthermore, a private treatment record dated in July 2005 
submitted by the Veteran from the Shelby Baptist Medical 
Center in Shelby, Alabama, indicated that the Veteran's 
mononucleosis symptoms "resolved completely about two months 
after it came on."  Finally, the Veteran was provided with a 
VA medical examination in January 2006, the VA medical 
examiner noted the Veteran's previous infection which had 
caused mononucleosis with mild impairment, but did not 
diagnose her with any residuals of mononucleosis, or any 
disorder characterized by a swollen liver or spleen.  As 
such, with the competent evidence against finding that the 
Veteran currently experiences any disorders identified as the 
residuals of mononucleosis, to include a swollen liver and a 
swollen spleen, service connection cannot be granted.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).

Without the requisite element of a current condition, there 
is no basis for further analysis of the in-service incident 
or nexus requirements for these disorders.  See Shedden, at 
1167.  Nor is there any basis to analyze the Veteran's 
chronic symptoms or continuity of symptomatology without a 
current illness.  38 C.F.R. § 3.303(b); Savage, at 494-97.

However, the Veteran's medical records do indicate treatment 
for chronic cholecystitis beginning in July 2005, and that 
the Veteran experienced a laparoscopic cholecystectomy that 
same month.  As such, further analysis is appropriate 
regarding this diagnosis and subsequent surgery.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  As related above, the Board 
acknowledges the Veteran's in-service treatment for 
mononucleosis from July to September 2001.  As STRs reveal 
treatment for mononucleosis in service, the Board concludes 
that the Veteran did experience an incurring incident during 
her military service.

However, the Board concludes that the evidence of record does 
not reveal a connection between the Veteran's service and her 
subsequent cholecystitis as is required by Shedden, 381 F.3d 
at 1167.  There is no competent medical evidence or opinion 
in the record that relates the Veteran's disorder to her 
active service.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  In fact, the competent medical evidence of record 
weighs against such a conclusion.  The AOJ provided a VA 
medical examination in January 2006.  The examiner reviewed 
the Veteran's case file and STRs, and noted both the 
Veteran's in-service history of mononucleosis, her subsequent 
pregnancy in 2003 with increasing abdominal pain, as well as 
her July 2005 treatment.  After reviewing the case file, and 
examining the Veteran, the VA examiner concluded that "[i]t 
is not at least as likely as not that the patient's 
laparoscopic cholecystectomy is secondary to her previous 
mononucleosis."  

The Veteran has indicated her belief that her surgery was due 
to her in-service mononucleosis.  See the Veteran's August 
2005 claim, and November 2005 and July 2006 statements.  
There is no evidence presented that the Veteran has the 
requisite training or experience necessary to render her 
competent to make such a determination.  See Layno, at 469; 
38 C.F.R. § 3.159(a)(1).  Therefore the Board concludes that 
her statement is not competent evidence of a connection 
between the Veteran's surgery and her service.  The Veteran 
has also indicated that the "doctors said [her gallbladder] 
got infected because of the mono."  See the Veteran's 
statement of July 2006.  The Veteran is competent to relate a 
medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when the 
layperson is reporting a contemporaneous medical diagnosis).  
However, the Board notes that while the current medical 
records document the Veteran's history of mononucleosis, none 
indicate that her subsequent cholecystitis is due to or 
caused by her in-service mononucleosis.  In fact, the July 
2007 private treatment record dated in July 2005 from Shelby 
Baptist Medical Center indicated that her mononucleosis 
symptoms "resolved completely about 2 months after it came 
on."  Furthermore, as noted above, the January 2006 VA 
medical examiner concluded that the Veteran's mononucleosis 
did not cause her later cholecystitis.  As such, given the 
weight of the medical evidence against such a conclusion, the 
Board finds that the Veteran is not credible to the extent 
that she reports that her doctors indicated that her 
diagnosis of cholecystitis was due to her in-service 
mononucleosis.  Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (credibility can be generally evaluated by a showing 
of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony).  
Given the weight of the medical evidence against such a 
connection, service connection for the Veteran's 
cholecystitis and subsequent surgery cannot be granted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
In this case, the first competent evidence of the Veteran's 
cholecystitis is from July 2005, almost four years after her 
release from active duty; therefore, there is no basis for 
granting service connection on the basis of continuity of 
symptomatology.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for the residuals of 
mononucleosis, to include a swollen liver, swollen spleen, 
and gall bladder surgery with no reasonable doubt to resolve 
in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER


Service connection for the residuals of mononucleosis, to 
include a swollen liver, swollen spleen, and gall bladder 
surgery is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


